DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-9, 11-12 and 16-19 are amended.
Claims 1-6, 8-19 and 21 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
The Sharp reference is newly introduced for the rejection the instant claims. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion section of this office action.


Claim Objections
Claim 4 is objected to because of the following informalities: amend “… the section of code in the first code is determined based a browser identifier” to … the section of code in the first code is determined based on a browser identifier”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6, 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,185,607 by Azur et al. (“Azur”) in view of US PGPUB 2003/0182232 by Zeltzer et al. (“Zeltzer”), and further in view of NPL “Five Keys to Converting WML Apps to XHTML” by Sharp.

As to Claim 1, Arzur teaches a web request response system (Arzur: at least Col. 4 Line 49; “Fig. 1 shows an example of a system”) comprising:
Arzur: at least Col. 12 Lines 30-32 & 47-50; “processors executing…”); a computer-readable memory resource on which is stored instruction that, when executed by the processor resource, cause the processor resource to (Arzur: at least Col. 12 Lines 57-60; “instructions and data from a … memory”):
identify a browser engine to receive a response of a web request (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; “obtains the version of the webpage appropriate to the device making the request”; also, “identity of the browser” and “… query a database to match the information contained in these headers and determine … screen size and browser capabilities”);

crawl an application to identify a first code of the application to be modified (Arzur: at least Col. 5 Lines 61-62 & 65-67; “retrieve the webpage from the web server 116, and transcode the webpage into a version that is suitable for the device requesting the webpage”; note: server application is crawled to identify and retrieve code; server 116 has storage 118) , the first code comprising a section of code satisfying a predetermined rule in a knowledge base based on the browser engine (Arzur: at least Col. 5 Lines 16-20 & 30-40; “obtains browser capabilities”; note: rules for returning appropriate page – this may additionally include transcoding as disclosed in Col. 5 Lines 66-67; rule may also be “transcoding the webpage to a format that can be handled by a non-wireless device browser may allow a standard desktop browser running on a personal computer (PC) to be used to view the returned webpage” as disclosed by Col. 7 Lines 24-27; note: webpage contains sections of code);
create a copy of the first code based on an identification of the first code (Arzur: at least Col. 5 Lines 61-62 & 65-67; “retrieves the appropriate version … and return the version” and “retrieve the webpage from the web server 116”; note: when a version is retrieved and returned, a copy is created); 
select a code modification among a plurality of code modifications based on the predetermined rule (Arzur: at least Col. 4 Lines 2-6 “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”), the predetermined rule being related to a render capability of the first code by the browser engine (Arzur: at least Col. 5 Lines 37-40; “wireless application server 114 can query a database to match the information contained in these headers and determine, among browser capabilities”; Col. 6 Lines 3-7 further give an example of “tokenized WML is a compressed binary version of the webpage, which may be used to reduce bandwidth usage” that is suitable for capability of lower bandwidth);
based on the code modification, modify the section of code in the first code to produce a second code based on the render capability of the first code by the browser engine (Arzur: at least Col. 7 Lines 12-26; “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML). This may be useful when the content request application 103 is implemented as a web application in a browser that does not support the format in which the webpage is received. For example, a desktop browser may not support formats specifically designed for wireless devices. Such a non-wireless device browser, for instance, may not be able to handle WMLC coded pages, textual WML pages, or a WAP multipart coded body” and “transcoding the webpage to a format that can be handled by a non-wireless device browser may allow a standard desktop browser running on a personal computer (PC) to be used to view the returned webpage”).
Azur does not explicitly disclose, but Zeltzer discloses a render capability of the first code by the browser engine that is a render speed of the first code by the browser Zeltzer: at least ¶0060; “detect that the request is coming from the wireless device 500 (WAP device), so it retrieves a Wireless Markup Language (WML) version of the site”; note: detects a browser engine with lower render speed and retrieves a code that requires less bandwidth) and the first code to be rendered by the browser engine at a first speed and the second code to be rendered by the browser engine at a second speed different than the first speed (Zeltzer: at least ¶0060; “… retrieves a Wireless Markup Language (WML) version of the site from the databases 400. WML is a language used to implement web pages for devices that support WAP, such as, for example browser-enabled mobile phones. WML is a tag-based language used to describe pages of information to be displayed in a browser. WAP devices use WML, in part, because it requires less bandwidth compared to Hypertext Markup Language (HTML). WML is also faster and easier to render (e.g., translate and display) than HTML”; note: WML code that renders at a speed that is different than the render speed of HTML code, for example).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur and Zeltzer before him/her at a time before the effective filing date of the claimed invention to incorporate Zeltzer’s features of a render capability of the first code by the browser engine that is a render speed of the first code by the browser engine (Zeltzer: at least ¶0060) and the first code to be rendered by the to be rendered by the browser engine at a second speed different than the first speed (Zeltzer: at least ¶0060) with the system disclosed by Arzur.
The suggestion/motivation of doing so would have been to “provides increased portable accessibility to a user's information as it allows a user to view information at any time and place” (Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least ¶0060; display information that “requires less bandwidth” (rather than HTML that is more suitable for personal computer) in browser on a wireless device).
Arzur and Zeltzer do not explicitly disclose, but Sharp discloses said first code comprising a section of code associated with an element within the first code of the application, the section of code being marked for modification (Sharp: The Big To-Do (bottom of page 1 – top of page 2); “DO elements let you set up actions that users can access on some “widget” by pressing a single key. Each item in the menu required two elements – the DO element that defined the name and type of the widget, and an event inside that specified the action, usually a GO elment (link)”; “DO element’s function from WML is most closely mimicked by the accesskey attribute in XHTML” and “Nokia handsets will automatically generate a menu listing all accesskey attributes on the current page. The user will get functionality similar to what they are accustomed to seeing from DO tags”; note: section of code for DO elements marked for modification into accesskey in XHTML).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer and Sharp before him/her at a time before the effective filing date of the claimed invention to incorporate Sharp’s feature of said first code comprising a section of code associated with an element within the first code of the application, the section of code being marked for modification (Sharp: The Big To-Do (bottom of page 1 – top of page 2)) with the system disclosed by Arzur and Zeltzer.
The suggestion/motivation of doing so would have been to implement code conversion for application deployment on mobile handsets (Sharp: paragraphs 1 & 4 on page 1).


As to Claim 2, Arzur, Zeltzer and Sharp teach the web request response system of claim 1.
Azur does not explicitly disclose, but Zeltzer discloses wherein the instructions cause the processor resource to provide the second code in response to the web request, the second code to comprise a script that is renderable by the browser engine faster than a rendition of the first code by the browser engine (Zeltzer: at least ¶0060; “… retrieves a Wireless Markup Language (WML) version of the site from the databases 400. WML is a language used to less bandwidth compared to Hypertext Markup Language (HTML). WML is also faster and easier to render (e.g., translate and display) than HTML”; note: WML code that renders at a speed that is different than the render speed of HTML code, for example) in order to “provides increased portable accessibility to a user's information as it allows a user to view information at any time and place” (Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least ¶0060; display information that “requires less bandwidth” (rather than HTML that is more suitable for personal computer) in browser on a wireless device). 

As to Claim 3, Arzur, Zeltzer and Sharp teach the web request response system of claim 1, wherein the instructions cause the processor resource to maintain a plurality of copies of the first code, where each copy of the plurality of copies of the first code is modified based on one of a plurality of browser identifiers (Arzur: at least Col. 1 Lines 60-66; “provider may store multiple versions of a given webpage”; at least Col. 7 Lines 12-26 further disclose “this may be useful when the content request application 103 is implemented as a web application in a browser that does not ). 

As to Claim 5, Arzur, Zeltzer and Sharp teach the web request response system of claim 1, wherein the instructions further cause the processor resource to: identify a condition of an entry in the knowledge base that matches the first code, the first code located in a web application and the entry in the knowledge base comprising the condition and a format template (Arzur: at least Col. 5 Lines 61-62 & 65-67; “retrieve the webpage from the web server 116, and transcode the webpage into a version that is suitable for the device requesting the webpage”; note: suitable condition for requesting device); and produce the second code by replacing the first code with the format template (Arzur: at least Col. 7 Lines 12-26; “this may be useful when the content request application 103 is implemented as a web application in a browser that does not support the format in which the webpage is received. For example, a desktop browser may not support formats specifically designed for wireless a format that can be handled by a non-wireless device browser may allow a standard desktop browser running on a personal computer (PC) to be used to view the returned webpage”; note: the format that is the target of transcoding as format template). 

As to Claim 6, Arzur teaches a computer readable storage medium on which is stored computer-readable instructions (Arzur: at least Col. 12 Lines 58-60; “processor will receive instructions and data from a read-only memory or a random access memory or both”) that, when executed by a processor resource (Arzur: at least Col. 12 Lines 55-56; “processors suitable”) to, cause the processor to:
store an application code (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”); crawl the application code to identify script code (Arzur: at least Col. 7 Lines 40-42; “portions of the returned webpage may be transcoded”) associated with an entry in the knowledge base of predetermined rules to modify the script code (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40, Col. 7 Lines 12-26, Col. 9 Lines 53-57; “provider may store browser capabilities”; also, “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML; also, “… may then transcode or otherwise convert the returned webpage”; note: knowledge base associated with predetermined rules and retrieval from knowledge base is based on predetermined rules according to render capabilities of codes by browser engine; if a webpage (application code) is associated with a rule, its “portions” are also associated with the rule), the script code being a section of the application code (Arzur: at least Col. 7 Lines 40-42; “portions of the returned webpage may be transcoded”);
create a duplicate copy of the application code (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; note: when a version is retrieved and returned, a copy is created);
Arzur: at least Col. 4 Lines 2-6 “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; at least Col. 1 Lines 44-47 also discloses “… modified based on the bandwidth of the particular device's connection, screen size limitations of the particular device, and/or graphical user interface (GUI) input capabilities of the particular device”), the predetermined rule among the predetermined rules being related to a render capability of the script code by a browser engine (Arzur: at least Col. 5 Lines 37-40; “wireless application server 114 can query a database to match the information contained in these headers and determine, among other things, device parameters such as screen size and browser capabilities”; Col. 6 Lines 3-7 further give an example of “tokenized WML is a compressed binary version of the webpage, which may be used to reduce bandwidth usage” that is suitable for capability of lower bandwidth);
based on the code modification, modify the section of the identified script code  in the duplicate copy of the application code (Arzur: at least Col. 7 Lines 40-42; “portions of the returned webpage may be transcoded”; note: returned webpage as copy of application code);
copies of the application code including the duplicate copy of the application code based on the knowledge base of predetermined rules (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; “obtains the version of the webpage appropriate to the device making the request”; also, “identity of the browser” and “… query a database to match the information contained in these headers and determine … screen size and browser capabilities”; note: rules for returning appropriate page – this may additionally include transcoding as disclosed in Col. 5 Lines 66-67), wherein each of the plurality of copies of the application code are modified from the application code based on the predetermined rules according to respective browser identifiers (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 7 Lines 12-26; “... convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML); also, “a browser that does not support the format in which the webpage is received. For example, a desktop browser may not support formats specifically designed for wireless devices”; Col. 5 Lines 16-20 & 30-40 further disclose “wireless application server 114 identifies the wireless device and browser type making the request, and/or determines the appropriate markup language, the size of the user interface, the note: each of the codes – including the duplicate of identified script code - are modified from the application code); and provide, responsive to a web request that includes a browser identifier associated with the browser engine (Arzur: at least Col. 5 Lines 16-20 & 30-40; “identifies the wireless device and browser type making the request”; “browsers on some wireless devices may include an HTTP_ACCEPT header in the request” and “HTTP_USER_AGENT, which can indicate the identity of the browser used by the wireless device”), the duplicate copy of the application code among the plurality of the application code to the browser engine to render the duplicate copy of the application code on a computing device (Arzur: at least Col. 7 Lines 12-26; “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML). This may be useful when the content request application 103 is implemented as a web application in a browser that does not support the format in which the webpage is received. For example, a desktop browser may not support formats specifically designed for wireless devices. Such a non-wireless device browser, for instance, may not be able to handle WMLC coded pages, textual WML pages, or a WAP multipart coded body” and “transcoding the webpage to a format that can be handled by a non-wireless device browser may allow a standard desktop the device making the request”).
Azur does not explicitly disclose, but Zeltzer discloses a render capability of the identified script code by a browser engine that is a render speed of the identified script code by a browser engine (Zeltzer: at least ¶0060; “detect that the request is coming from the wireless device 500 (WAP device), so it retrieves a Wireless Markup Language (WML) version of the site” and “WML is also faster and easier to render (e.g., translate and display) than HTML” note: WML requiring less bandwidth and has better render speed).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur and Zeltzer before him/her at a time before the effective filing date of the claimed invention to incorporate Zeltzer’s feature of a render capability of the identified script code by a browser engine that is a render speed of the identified script code by a browser engine (Zeltzer: at least ¶0060) with the medium disclosed by Arzur.
The suggestion/motivation of doing so would have been to “provides increased portable accessibility to a user's information as it allows a user to view information at any time and place” (Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least rather than HTML that is more suitable for personal computer) in browser on a wireless device).
Arzur and Zeltzer do not explicitly disclose, but Sharp discloses said script code being associated with an element within the application code to be modified (Sharp: The Big To-Do (bottom of page 1 – top of page 2); “DO elements let you set up actions that users can access on some “widget” by pressing a single key. Each item in the menu required two elements – the DO element that defined the name and type of the widget, and an event inside that specified the action, usually a GO elment (link)”; “DO element’s function from WML is most closely mimicked by the accesskey attribute in XHTML” and “Nokia handsets will automatically generate a menu listing all accesskey attributes on the current page. The user will get functionality similar to what they are accustomed to seeing from DO tags”; note: section of code for DO elements marked for modification into accesskey in XHTML).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer and Sharp before him/her at a time before the effective filing date of the claimed invention to incorporate Sharp’s feature of said script code being associated with an element within the application code to be modified (Sharp: The Big To-Do (bottom of page 1 – top of page 2)) with the medium disclosed by Arzur and Zeltzer.
The suggestion/motivation of doing so would have been to implement code conversion for application deployment on mobile handsets (Sharp: paragraphs 1 & 4 on page 1).

As to Claim 10, Arzur, Zeltzer and Sharp teach the medium of claim 6, wherein the predetermined rule is storable in a predefined data structure including the browser identifier and a list of modification identifiers, each modification identifier associated with the code modification of the plurality of code modifications (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40, Col. 7 Lines 12-26; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; “obtains the version of the webpage appropriate to the device making the request”; also, “identity of the browser” and “… query a database to match the information contained in these headers and determine … screen size and browser capabilities”; also, “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML)”).

As to Claim 16, Arzur, Zeltzer and Sharp teach the medium of claim 6.
Azur does not explicitly disclose wherein the script code is to be rendered by the browser engine at a first speed and the duplicate copy of the script code that contains the code modification is to be rendered by the browser engine at a second speed different than the first speed.
However, Zeltzer discloses wherein the script code is to be rendered by the browser engine at a first speed and the duplicate copy of the script code that contains the code modification is to be rendered by the browser engine at a second speed different than the first speed (Zeltzer: at least ¶0060; “… retrieves a Wireless Markup Language (WML) version of the site from the databases 400. WML is a language used to implement web pages for devices that support WAP, such as, for example browser-enabled mobile phones. WML is a tag-based language used to describe pages of information to be displayed in a browser. WAP devices use WML, in part, because it requires less bandwidth compared to Hypertext Markup Language (HTML). WML is also faster and easier to render (e.g., translate and display) than HTML”; note: WML code that renders at a speed that is different than the render speed of HTML code, for example).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer and Sharp before him/her at a time before the effective filing Zeltzer’s feature of wherein the script code is to be rendered by the browser engine at a first speed and the duplicate copy of the script code that contains the code modification is to be rendered by the browser engine at a second speed different than the first speed (Zeltzer: at least ¶0060) with the medium disclosed by Arzur.
The suggestion/motivation of doing so would have been to “provides increased portable accessibility to a user's information as it allows a user to view information at any time and place” (Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least ¶0060; display information that “requires less bandwidth” (rather than HTML that is more suitable for personal computer) in browser on a wireless device).

As to Claim 21, Arzur, Zeltzer and Sharp teach the web request response system of claim 1, wherein the first code includes a second section of code of the application that is not modified (Arzur: at least Col. 7 Lines 40-42; “portions of the returned webpage may be transcoded”; note: at least some portions are not modified because Arzur teaches “portions” of the webpage may be transcoded), the second section of code being associated with a second element within the first code of the application that is different than the section of code associated with the element within the first code of the application (Arzur: at least Col. 7 Lines 40-42; “portions of the note: each portion can be a different element).

Claims 4, 8-9, 11-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,185,607 by Azur et al. (“Azur”) in view of US PGPUB 2003/0182232 by Zeltzer et al. (“Zeltzer”), and further in view of NPL “Five Keys to Converting WML Apps to XHTML” by Sharp, and further in view of US PGPUB 2014/0136944 by Harris et al. (“Harris”).

As to Claim 4, Arzur, Zeltzer and Sharp teach the web request response system of claim 1, wherein the code modification for among the plurality of code modifications for the section of code in the first code (Arzur: at least Col. 4 Lines 2-6 “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”) is determined based a browser identifier for the browser engine among browser identifiers (Arzur: at least Col. 5 Lines 16-20 & 30-40; “identifies the wireless device and browser type making the request”; “browsers on some wireless devices may include an HTTP_ACCEPT header in the request” and “HTTP_USER_AGENT, which can indicate the identity of the browser used by the wireless device”; Col. 5 Lines 53-55 further discloses “based on the determined device parameters, the wireless application server 114 obtains an appropriate version of the webpage for the device).
Arzur, Zeltzer and Sharp do not explicitly disclose, but Harris wherein the knowledge base comprises a list of browser identifiers (Harris: at least ¶¶0014, 0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”; ¶0078 further discloses “receives … identity of the target browser on which to render the webpage” and “there may be several targeted browsers” and ¶0081 discloses “… transmit the webpage for rendering at the target browsers 344”), each browser identifier to associate with a combination of a browser type, a browser version, and a browser platform (Harris: at least Fig. 7, ¶0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he or she or wants to compare”; Fig. 7 shows Firefox and IE as types, 3.0 and 8.0 as versions, Windows XP as platform), and said browser identifiers are stored as a list of browser identifiers (Harris: at least ¶0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer and Harris before him/her at a time before the effective filing date of the claimed invention to incorporate Harris’ feature of wherein the knowledge Harris: at least ¶¶0014, 0054, 0078, 0081), each browser identifier to associate with a combination of a browser type, a browser version, and a browser platform (Harris: at least Fig. 7, ¶0086), and said browser identifiers are stored as a list of browser identifiers (Harris: at least ¶0054) with the system disclosed by Arzur and Zeltzer.
The suggestion/motivation of doing so would have been to allow testing of rendering result of web contents in different target browsers (Harris: at least ¶¶0054, 0081, 0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he or she or wants to compare”).

As to Claim 8, Arzur, Zeltzer and Sharp teach the medium of claim 6.
Arzur, Zeltzer and Sharp do not explicitly disclose, but Harris discloses wherein the computer-readable instructions cause the processor resource to: maintain a list of browser identifiers based on information of a plurality of possible browser engines (Harris: at least ¶¶0014, 0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”; ¶0078 further discloses “receives … identity of the target browser on which to render the webpage” and “there may be several targeted browsers” and ¶0081 discloses “… transmit the webpage for rendering at the target browsers 344”; note: information of plurality of possible browser engines would be the identity of the target browsers on the list), the information of the plurality of possible browser engines to include a browser type, a browser version, and a browser platform (Harris: at least Fig. 7, ¶0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he or she or wants to compare”; Fig. 7 shows Firefox and IE as types, 3.0 and 8.0 as versions, Windows XP as platform).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer, Sharp and Harris before him/her at a time before the effective filing date of the claimed invention to incorporate Harris’ feature of wherein the set of instructions is executable by the processor resource to: maintain a list of browser identifiers based on information of a plurality of possible browser engines (Harris: at least ¶¶0014, 0054, 0078, 0081), the information of the plurality of possible browser engines to include a browser type, a browser version, and a browser platform (Harris: at least Fig. 7, ¶0086) with the medium disclosed by Arzur, Zeltzer and Sharp.
The suggestion/motivation of doing so would have been to allow testing of rendering result of web contents in different target browsers (Harris: at least ¶¶0054, 0081, 0086; “webpage rendered on a reference browser 702 ).

As to Claim 9, Arzur, Zeltzer, Sharp and Harris teach the medium of claim 8, wherein the computer-readable instructions further cause the processor resource to: assign each browser identifier of the list of browser identifiers (Harris: at least 0014, 0054; “list of targets to test” where the list would contain assigned identifiers of target browsers) to a copy pf an application code of the plurality of copies of the application code (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40, Col. 7 Lines 12-26; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; “obtains the version of the webpage appropriate to the device making the request”; also, “identity of the browser” and “… query a database to match the information contained in these headers and determine … screen size and browser capabilities”; also, “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML)”), each of the plurality of copies of the application code to include a code modification among the plurality of code modifications for a section of the application code (Arzur: at least Col. 7 Lines 40-42; “portions of the returned webpage may be transcoded”); and
modify the plurality of copies of the application code based on a plurality of entries in the knowledge base associated with the browser identifier assigned to each plurality of copies of the application code, each entry of the plurality of entries including a second format template to replace code of a first format template (Arzur: at least Col. 7 Lines 12-26; “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML). This may be useful when the content request application 103 is implemented as a web application in a browser that does not support the format in which the webpage is received. For example, a desktop browser may not support formats specifically designed for wireless devices. Such a non-wireless device browser, for instance, may not be able to handle WMLC coded pages, textual WML pages, or a WAP multipart coded body” and “transcoding the webpage to a format that can be handled by a non-wireless device browser may allow a standard desktop browser running on a personal computer (PC) to be used to view the returned webpage”; note: when transcoding from a first format to a target format, the target format would be a second format – the result of transcoding is ).

As to Claim 11, Arzur teaches a method for responding to a web request from a browser engine comprising:
storing, by the processor resource, a first script and a plurality of copies of the first script based on the first script (Arzur: at least Col. 1 Lines 60-66; “provider may store multiple versions of a given webpage”), where the plurality of copies of the first script includes a second script that is optimized for  render capability by one of a plurality of browser engines (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; “obtains the version of the webpage appropriate to the device making the request”; also, “identity of the browser” and “… query a database to match the information contained in these headers and determine … screen size and browser capabilities”), wherein the second script is generated by: crawling, by the processor resource, an application to identify a script element of the first script to be modified (Arzur: at least Col. 5 Lines 61-62 & 65-67; “retrieve the webpage from the web server 116, and transcode the webpage into a version that is suitable for the device requesting the note: server application is crawled to identify and retrieve code; server 116 has storage 118);
	creating, by the processor resource, a duplicate copy of the first script to generate the second script (Arzur: at least Col. 5 Lines 61-62 & 65-67; “retrieves the appropriate version … and return the version” and “retrieve the webpage from the web server 116”; note: when a version is retrieved and returned, a copy is created);
selecting, by the processor resource, a code modification for the portion of the first script for the script element among a plurality of code modifications based on a predetermined rule (Arzur: at least Col. 4 Lines 2-6 “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”), the predetermined rule being related to a render capability of the first script and the second script by the browser engine (Arzur: at least Col. 5 Lines 37-40; “wireless application server 114 can query a database to match the information contained in these headers and determine, among other things, device parameters such as screen size and browser capabilities”; Col. 6 Lines 3-7 further give an example of “tokenized WML is a compressed binary version of the webpage, which may be used to reduce bandwidth usage” that is suitable for capability of lower bandwidth); and
modifying, by the processor resource, the portion of the first script for the script element in the second script based on the code modification (Arzur: at least Col. 5 Lines 61-62 & 65-67; “retrieves the appropriate version … note: when a version is retrieved and transmitted, a copy is created; also, “additionally … may retrieve the webpage from the web server 116, and transcode the webpage into a version that is suitable for the device requesting the webpage”; note: modifying a script would modify one or more elements in the script);
based on the web request, identifying, by the processor resource, version information of the browser engine based on a browser identifier for a browser engine among browser identifiers (Arzur: at least Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40; “using headers or other information included in the request” and “identity of the browser” and “… query a database to match the information contained in these headers and determine … screen size and browser capabilities”; note: desktop version or other version); and
providing, by the processor resource, the second script responsive to the version information of the browser engine (Arzur: at least Col. 5 Lines 16-20 & 30-40; “identifies the wireless device and browser type making the request”; “browsers on some wireless devices may include an HTTP_ACCEPT header in the request” and “HTTP_USER_AGENT, which can indicate the identity of the browser used by the wireless device”; Col. 5 Lines 53-55 further discloses “based on the determined device parameters, the wireless application server 114 obtains an appropriate version of the webpage for the ), the second script renderable by the browser engine to produce a second hypertext markup language ("HTML") code that is the same as a first HTML code producible from a rendition by the browser engine based on the first script (Arzur: at least Col. 7 Lines 12-26; “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML). This may be useful when the content request application 103 is implemented as a web application in a browser that does not support the format in which the webpage is received. For example, a desktop browser may not support formats specifically designed for wireless devices. Such a non-wireless device browser, for instance, may not be able to handle WMLC coded pages, textual WML pages, or a WAP multipart coded body” and “transcoding the webpage to a format that can be handled by a non-wireless device browser may allow a standard desktop browser running on a personal computer (PC) to be used to view the returned webpage”; note: format is different; rules for returning appropriate page – this may additionally include transcoding as disclosed in Col. 5 Lines 66-67). 
Azur does not explicitly disclose, but Zeltzer discloses a render capability that is a render speed (Zeltzer: at least ¶0060; “detect that the request is coming from the wireless device 500 (WAP device), so it note: detects a browser engine with lower render speed and retrieves a code that requires less bandwidth) and the first HTML code to be rendered by the browser engine at a first speed and the second HTML code to be rendered by the browser engine at a second speed different than the first speed (Zeltzer: at least ¶0060; “… retrieves a Wireless Markup Language (WML) version of the site from the databases 400. WML is a language used to implement web pages for devices that support WAP, such as, for example browser-enabled mobile phones. WML is a tag-based language used to describe pages of information to be displayed in a browser. WAP devices use WML, in part, because it requires less bandwidth compared to Hypertext Markup Language (HTML). WML is also faster and easier to render (e.g., translate and display) than HTML”; note: WML code that renders at a speed that is different than the render speed of HTML code, for example).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur and Zeltzer before him/her at a time before the effective filing date of the claimed invention to incorporate Zeltzer’s features of a render capability that is a render speed (Zeltzer: at least ¶0060) and the first HTML code to be rendered by the browser engine at a first speed and the second HTML code to be rendered by the browser engine at a second speed different than the first speed (Zeltzer: at least ¶0060) with the method disclosed by Arzur.
Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least ¶0060; display information that “requires less bandwidth” (rather than HTML that is more suitable for personal computer) in browser on a wireless device).
Arzur and Zeltzer do not explicitly disclose, but Sharp discloses script element being a portion of the first script that is marked for modification (Sharp: The Big To-Do (bottom of page 1 – top of page 2); “DO elements let you set up actions that users can access on some “widget” by pressing a single key. Each item in the menu required two elements – the DO element that defined the name and type of the widget, and an event inside that specified the action, usually a GO elment (link)”; “DO element’s function from WML is most closely mimicked by the accesskey attribute in XHTML” and “Nokia handsets will automatically generate a menu listing all accesskey attributes on the current page. The user will get functionality similar to what they are accustomed to seeing from DO tags”; note: section of code for DO elements marked for modification into accesskey in XHTML).
Arzur, Zeltzer and Sharp before him/her at a time before the effective filing date of the claimed invention to incorporate Sharp’s feature of script element being a portion of the first script that is marked for modification (Sharp: The Big To-Do (bottom of page 1 – top of page 2)) with the method disclosed by Arzur and Zeltzer.
The suggestion/motivation of doing so would have been to implement code conversion for application deployment on mobile handsets (Sharp: paragraphs 1 & 4 on page 1).
Arzur, Zeltzer and Sharp do not explicitly disclose, but Harris discloses maintaining a list of browser identifiers (Harris: at least ¶¶0014, 0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”; ¶0078 further discloses “receives … identity of the target browser on which to render the webpage” and “there may be several targeted browsers” and ¶0081 discloses “… transmit the webpage for rendering at the target browsers 344”; note: information of plurality of browser engines would be the identity of the target browsers on the list) associated with a combination of a browser type, a browser version, or a browser platform, the list of browser identifiers being associated with a plurality of browser engines (Harris: at least Fig. 7, ¶0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he or she or wants to compare”; Fig. 7 shows Firefox and IE as types, 3.0 and 8.0 as versions, Windows XP as platform); and said browser identifier for the browser engine is among the list of browser identifiers (Harris: at least ¶0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer, Sharp and Harris before him/her at a time before the effective filing date of the claimed invention to incorporate Harris’ features of maintaining a list of browser identifiers (Harris: at least ¶¶0014, 0054, 0078, 0081) associated with a combination of a browser type, a browser version, or a browser platform, the list of browser identifiers being associated with a plurality of browser engines (Harris: at least Fig. 7, ¶0086); and said browser identifier for the browser engine is among the list of browser identifiers (Harris: at least ¶0054) with the method disclosed by Arzur, Zeltzer and Sharp.
The suggestion/motivation of doing so would have been to allow testing of rendering result of web contents in different target browsers (Harris: at least ¶¶0054, 0081, 0086; “webpage rendered on a reference browser 702 ).

As to Claim 12, Arzur, Zeltzer, Sharp and Harris teach the method of claim 11, comprising: creating the duplicate copy of the first script among a plurality of duplicate copies of the first script based on a plurality of browser versions in a knowledge base (Arzur: at least Col. 5 Lines 37-39 & 53-55; “query a database to match the information contained in these headers and determine, among other things, device parameters such as screen size and browser capabilities” and “based on the determined device parameters, the wireless application server 114 obtains an appropriate version of the webpage for the device”); and modifying each duplicate copy among the plurality of duplicate copies of the first script based on an associated browser version (Arzur: at least Col. 5 Lines 63-67; “additionally, or alternatively, one version of the webpage may be stored on web server 116. In this case, the wireless application server 110 may retrieve the webpage from the web server 116, and transcode the webpage into a version that is suitable for the device requesting the webpage”; Col. 7 Lines 12-26 further disclose “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML). This may be useful when the note: Col. 1 Lines 63-64 discloses storing “multiple versions” - when a version is retrieved, it would be a copy of the version that’s retrieved).
Arzur, Zeltzer and Sharp do not explicitly disclose, but Harris discloses said plurality of browser versions stored as a list in a knowledge base (Harris: at least ¶¶0014, 0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer, Sharp and Harris before him/her at a time before the effective filing date of the claimed invention to incorporate Harris’ feature of plurality of browser versions stored as a list in a knowledge base (Harris: at least ¶¶0014, 0054) with the method disclosed by Arzur, Zeltzer and Sharp.
The suggestion/motivation of doing so would have been to allow testing of rendering result of web contents in different target browsers (Harris: at least ¶¶0054, 0081, 0086; “webpage rendered on a reference browser 702 ).

As to Claim 14, Arzur, Zeltzer, Sharp and Harris teach the method of claim 11, comprising: crawling the application to identify the first script has the script element, the script element having a first form of a plurality of script element forms to produce the first HTML code (Arzur: at least Col. 5 Lines 16-20 & 30-35, Col. 7 Lines 12-26; “… obtains the version of the webpage appropriate to the device making the request”; Col. 9 Lines 53-57 further discloses “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML; also, “… may then transcode or otherwise convert the returned webpage”); and
selecting the code modification to produce a second form of the plurality of script element forms (Arzur: at least Col. 7 Lines 12-26; “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML)). 

As to Claim 15, Arzur, Zeltzer, Sharp and Harris teach the method of claim 14, wherein the code modification is one of a format modification (Arzur: at least Col. 7 Lines 12-26; “emulation system 104 may convert (e.g., ), a data element modification, and a control element modification, and selecting the code modification is based on render capability of the browser engine when the second form is rendered, the code modification to improve the render capability of a response in a comparison to the first script (Arzur: at least Col. 7 Lines 12-26; “emulation system 104 may convert (e.g., transcode) the webpage from the format in which the webpage is received (e.g., a wireless specific format, such as WML) into another format (e.g., XHTML). This may be useful when the content request application 103 is implemented as a web application in a browser that does not support the format in which the webpage is received. For example, a desktop browser may not support formats specifically designed for note: format is different; rules for returning appropriate page – this may additionally include transcoding as disclosed in Col. 5 Lines 66-67).
Azur does not explicitly disclose, but Zeltzer discloses render capability of the browser engine that is a render speed of the browser engine (Zeltzer: at least ¶0060; “detect that the request is coming from the wireless device 500 (WAP device), so it retrieves a Wireless Markup Language (WML) version of the site” and “WML is also faster and easier to render (e.g., translate and display) than HTML” note: WML requiring less bandwidth and has better render speed) in order to “provides increased portable accessibility to a user's information as it allows a user to view information at any time and place” (Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least ¶0060; display information that “requires less bandwidth” (rather than HTML that is more suitable for personal computer) in browser on a wireless device).

As to Claim 17, Arzur, Zeltzer and Sharp teach the web request response system of claim 1, wherein the instructions cause the processor resource to: store a plurality of copies of the first code, where each copy of the plurality of copies of the first code is optimized for render capability by one of the plurality of browser engines (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; “obtains the version of the webpage appropriate to the device making the request”; also, “identity of the browser” and “… query a database to match the information contained in these headers and determine … screen size and browser capabilities”).
Azur does not explicitly disclose, but Zeltzer discloses render capability for which the plurality of copies of the first code are optimized that is a render speed (Zeltzer: at least ¶0060; “detect that the request is coming from the wireless device 500 (WAP device), so it retrieves a Wireless Markup Language (WML) version of the site” and “WML is a language used to implement web pages for devices that support WAP, such as, for example browser-enabled mobile phones. WML is a tag-based language used to describe pages of information to be displayed in a browser. WAP devices use WML, in part, because it requires less bandwidth compared to Hypertext Markup Language note: requiring less bandwidth means better render speed).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer and Sharp before him/her at a time before the effective filing date of the claimed invention to incorporate Zeltzer’s feature of render capability for which the plurality of copies of the first code are optimized that is a render speed (Zeltzer: at least ¶0060) with the system disclosed by Arzur.
The suggestion/motivation of doing so would have been to “provides increased portable accessibility to a user's information as it allows a user to view information at any time and place” (Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least ¶0060; display information that “requires less bandwidth” (rather than HTML that is more suitable for personal computer) in browser on a wireless device).
Arzur, Zeltzer and Sharp do not explicitly disclose, but Harris discloses maintain a list of browser identifiers (Harris: at least ¶¶0014, 0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”; ¶0078 further discloses “receives … identity of the target browser on which to render the webpage” and “there may be several targeted browsers” and ¶0081 discloses “… transmit the webpage for target browsers 344”; note: information of plurality of browser engines would be the identity of the target browsers on the list) associated with a combination of a browser type, a browser version, or a browser platform, the list of browser identifiers being associated with a plurality of browser engines (Harris: at least Fig. 7, ¶0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he or she or wants to compare”; Fig. 7 shows Firefox and IE as types, 3.0 and 8.0 as versions, Windows XP as platform).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer, Sharp and Harris before him/her at a time before the effective filing date of the claimed invention to incorporate Harris’ feature of maintain a list of browser identifiers (Harris: at least ¶¶0014, 0054, 0078, 0081) associated with a combination of a browser type, a browser version, or a browser platform, the list of browser identifiers being associated with a plurality of browser engines (Harris: at least Fig. 7, ¶0086) with the system disclosed by Arzur, Zeltzer and Sharp.
The suggestion/motivation of doing so would have been to allow testing of rendering result of web contents in different target browsers (Harris: at least ¶¶0054, 0081, 0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he or she or wants to compare”).

As to Claim 18, Arzur, Zeltzer, Sharp and Harris teach the web request response system of claim 17, wherein the instructions cause the processor resource to: crawl the application to identify, based on the predetermined rule related to
the render speed of the first code by the one of the plurality of browser engines, an existence of a character, a structure, a control element, and/or a format of the first code (Arzur: at least Col. 5 Lines 16-20 & 30-40; “obtains the version of the webpage appropriate to the device making the request”; Col. 5 Lines 61-62 & 65-67 further disclose “retrieve the webpage from the web server 116, and transcode the webpage into a version that is suitable for the device requesting the webpage”; note: a version appropriate to a particular device is a format).

As to Claim 19, Arzur, Zeltzer and Sharp teach the medium of claim 6, wherein the computer-readable instructions cause the processor resource to: store the plurality of copies of the application code, where each copy of the plurality of copies of the application code is optimized for render capability by one of a plurality of browser engines (Arzur: at least Col. 1 Lines 60-66, Col. 4 Lines 30-35, Col. 5 Lines 16-20 & 30-40; “provider may store multiple versions of a given webpage”; “retrieve the versions of particular on-deck content (e.g., a webpage) for those devices”; browser capabilities”).
Azur does not explicitly disclose, but Zeltzer discloses render capability for which the plurality of copies of the application code are optimized that is a render speed (Zeltzer: at least ¶0060; “detect that the request is coming from the wireless device 500 (WAP device), so it retrieves a Wireless Markup Language (WML) version of the site” and “WML is a language used to implement web pages for devices that support WAP, such as, for example browser-enabled mobile phones. WML is a tag-based language used to describe pages of information to be displayed in a browser. WAP devices use WML, in part, because it requires less bandwidth compared to Hypertext Markup Language (HTML)”; note: requiring less bandwidth means better render speed).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer and Sharp before him/her at a time before the effective filing date of the claimed invention to incorporate Zeltzer’s feature of render capability for which the plurality of copies of the application code are optimized that is a render speed (Zeltzer: at least ¶0060) with the medium disclosed by Arzur.
Zeltzer: at least ¶0008) and provide versions of code that are suitable for different platforms (e.g. mobile vs desktop) (Zeltzer: at least ¶0060; display information that “requires less bandwidth” (rather than HTML that is more suitable for personal computer) in browser on a wireless device).
Arzur, Zeltzer and Sharp do not explicitly disclose, but Harris discloses maintain a list of browser identifiers (Harris: at least ¶¶0014, 0054; “this may be viewed as validating the webpage against various checks and is sometimes called "preflighting" a webpage. It may also add or remove target browsers from the list of targets to test”; ¶0078 further discloses “receives … identity of the target browser on which to render the webpage” and “there may be several targeted browsers” and ¶0081 discloses “… transmit the webpage for rendering at the target browsers 344”; note: information of plurality of browser engines would be the identity of the target browsers on the list) associated with a combination of a browser type, a browser version, or a browser platform, the list of browser identifiers being associated with a plurality of browser engines (Harris: at least Fig. 7, ¶0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he ).
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer, Sharp and Harris before him/her at a time before the effective filing date of the claimed invention to incorporate Harris’ feature of maintain a list of browser identifiers (Harris: at least ¶¶0014, 0054, 0078, 0081) associated with a combination of a browser type, a browser version, or a browser platform, the list of browser identifiers being associated with a plurality of browser engines (Harris: at least Fig. 7, ¶0086) with the medium disclosed by Arzur, Zeltzer and Sharp.
The suggestion/motivation of doing so would have been to allow testing of rendering result of web contents in different target browsers (Harris: at least ¶¶0054, 0081, 0086; “webpage rendered on a reference browser 702 and the webpage rendered on a target browser 704. The user selects the two browsers that he or she or wants to compare”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,185,607 by Azur et al. (“Azur”) in view of US PGPUB 2003/0182232 by Zeltzer et al. (“Zeltzer”), and further in view of NPL “Five Keys to Converting WML Apps to XHTML” by Sharp, and further in view of US PGPUB 2014/0136944 by Harris et al. (“Harris”), and further in view of US Patent 6,167,441 by Himmel.

As to Claim 13, Arzur, Zeltzer, Sharp and Harris teach the method of claim 11.
Arzur, Zeltzer, Sharp and Harris do not explicitly disclose, but Himmel discloses wherein providing, responsive to the web request, the second script comprises providing the first script when a list of browser engines lacks the version information (Himmel: at least Col. 7 Lines 18-20 & 28-32; “if the parsing is unsuccessful due to an unknown browser or browser version level”; also, “a dialog page can be sent to the user, preferably in a language which can be presented by the browser. The page can originate with the snooper agent already at the client or from the client-smart agent back at the server”; note: unknown version level as lack of version info). 
It would have been obvious to one having ordinary skill in the art and the teachings of Arzur, Zeltzer, Sharp, Harris and Himmel before him/her at a time before the effective filing date of the claimed invention to incorporate Himmel’s feature of wherein providing, responsive to the web request, the second script comprises providing the first script when a list of browser engines lacks the version information (Himmel: at least Col. 7 Lines 18-20 & 28-32) with the method disclosed by Arzur, Zeltzer, Sharp and Harris.
The suggestion/motivation of doing so would have been to deal with unknown browser (Himmel: at least Col. 7 Lines 15-20 & 35-36; “infer the client device characteristics” and “determines the appropriate page to send”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from theExaminer should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information for
/H.W./
Examiner, AU 2168
20 July 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168